Citation Nr: 1108945	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for small vessel ischemic disease, to include as due to pesticide and mercury exposure, and secondary to use of antidepressant medication for his service-connected psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Sioux Falls, South Dakota.  

This matter was previously before the Board in May 2007 and January 2010 at which time it was remanded for further development.  It is now ready for disposition.


FINDING OF FACT

Small vessel ischemic disease was not shown during active duty service and is unrelated to service, including as due to exposure to pesticides or mercury, or to the use of antidepressants.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for small vessel ischemic disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2002 and July 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In March 2006, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  

The Board is also satisfied there was substantial compliance with the May 2007 and January 2010 Board Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There, the Board's Remands requested that the RO obtain the Veteran's VA treatment records from March 2007, which was done, and a new VA examination was conducted in January 2010 in order to determine whether his small vessel ischemic disease was attributable to exposure to pesticides, mercury or through the use of antidepressant medication.  

The Board also required that the RO verify any pesticide exposure during the Veteran's service in Guam.  While the evidence now includes a letter from the Department of the Air Force addressing the types of pesticides used in Guam while the Veteran was stationed there in 1972-1973, it was the Veteran who acquired this document.  However, even though it was not the RO that acquired this document, as was required by the Remand, the Board nevertheless determines this document precludes the need for the RO to independently verify the Veteran's exposure to pesticides.  Indeed it is unlikely that the RO would receive better response than the one the Veteran obtained.  Therefore, this there has been substantial compliance with this element.  Accordingly, the Board finds that the Board's May 2007 and January 2010 Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Thus, the duties to notify and assist have been met.
Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the evidence reflects that the Veteran served in the U.S. Air Force from August 1971 to August 1975 as a dental hygienist.  Since leaving active duty, he has been diagnosed with small vessel ischemic disease, a condition which he attributes to active duty, and specifically to his exposure to pesticides while stationed in Guam, as well as to his exposure to mercury in his duties as a hygienist.  He has also asserted that it is associated with the medication he is taking for his service-connected psychiatric disorder.  

The Veteran's service treatment and personnel records confirm that he was temporarily stationed at Anderson Air Force Base in Guam from September 1972 to February 1973.  However, there is no indication that he was exposed to any hazardous pesticides while stationed in that location, as was indicated by a letter from the Department of the Air Force in October 2007.  Although there is also no specific documentation indicative of mercury exposure, the Board pointed out in its January 2010 Remand that the use of this metal has been a long-standing practice in dentistry, and such exposure is presumed here.  

However, the service treatment records do not show the existence of small vessel ischemic disease or any other type of cerebral disorder while on active duty.  Specifically, at an occupational medical examination in May 1975, the Veteran specifically denied dizziness or loss of consciousness, fatigue or weakness, headaches, or any other "symptoms which cause concern."  He also denied that he was excessively exposed to any toxic chemicals.  

Similarly, at his separation physical examination in June 1975, the Veteran again denied any disturbances of consciousness other significant medical or surgical history.  Moreover, no disorder related to small vessel ischemic disease was noted upon examination.  Therefore, his service records do not show chronic residuals associated with small vessel ischemic disease at the time of discharge.

Next, the post-service evidence does not reflect the presence of small vessel ischemic disease until many years after discharge.  Specifically, the first diagnosis of small vessel ischemic disease was not until a magnetic resonance imaging (MRI) study in March 2002 that noted areas of increased signal in the subcortical and periventricular areas, which was consistent with small vessel ischemic disease.  

The post-service treatment records are also remarkable for a closed head injury he experienced during an altercation in November 1994, after which the Veteran sought treatment for persistent headaches.  Two radiographic images revealed a persistent large left hypodense lesion and frontal atrophy.  Notably, the evaluating physicians speculated that these disorders may be related to a "cerebral vascular event," rather than to the more recent head injury.  Therefore, the November 1994 radiographic images represent the first possible indications of small vessel ischemic disease since active duty.

Even so, the Board emphasizes the multi-year gap between discharge from active duty service in 1975, and the time of these radiographic images in 1994 (approximately a 19-year gap).  Furthermore, the evidence also includes a medical history report from September 1988, where the Veteran denied any injuries received while on active duty.  Therefore, the competent evidence does not indicate a continuity of symptomatology.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as small vessel ischemic disease, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

First, as noted above, the Board emphasizes the 19-year gap between discharge from active duty service and the first documented complaints after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, the evidence from before 1994 does not indicate the presence of any cerebral disorders.  Specifically, the evidence includes a series of treatment notes from 1988, where he did not mention symptoms that might be related to small vessel ischemic disease.  In fact, he has not claimed that this disorder was related to service until he filed this claim.  His silence, when otherwise reporting his past medical history constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of complaints for 19 years following active duty service and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's small vessel ischemic disease to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a February 2010 VA examination undertaken specifically to address the issue on appeal.  At that time, the examiner reviewed the claims file, and noted the 2002 MRI that diagnosed the Veteran with small vessel ischemic disease.  The examiner also noted the Veteran's history of a head injury in 1994.  The examiner also noted a history of hypertension and elevated cholesterol.  An examination revealed that the cranial nerves were also intact with no tremor or imbalance.  

After a physical examination, the examiner diagnosed small vessel ischemic disease as well as residuals of a closed head injury in 1994.  However, the examiner opined that it was less likely than not that the Veteran's small vessel ischemic disease was related to mercury exposure, pesticide exposure or to any other incident in service.  The examiner reflected that he could not find a medical treatise that listed mercury or pesticides as causes of ischemic cerebrovascular disease or small vessel ischemia.  

Moreover, the examiner observed that the Agency for Toxic Substance and Disease Registry did not list exposure to pesticides or mercury as causing small vessel ischemic disease.  To the contrary, the medical treatises indicated that the main factors associated with this disorder were hypertension and age.  The examiner also noted the lack of any in-service events that could lead to this disorder.  

For the same reasons as mentioned above, the examiner also concluded that there was also no indicated relationship between a cerebrovascular disorder and any of the antidepressant medications he had been taking.  Specifically, the medical treatises cited by the examiner did not list such medications as a contributing factor to the Veteran's claimed disorder.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the statements made by the Veteran relating his small vessel ischemic disease to his active service and to the medications he is taking for his service-connected psychiatric disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his small vessel ischemic disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because small vessel ischemic disease is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's small vessel ischemic disease are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for small vessel ischemic disease, to include as due to pesticide and mercury exposure, and secondary to the use of antidepressant medication for his service-connected psychiatric disorder, is denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals                                                                                                             

Department of Veterans Affairs


